Citation Nr: 1403571	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-14 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Veteran had active service from April 1943 to April 1945.  The Veteran died in July 2010.  The Appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was remanded in May 2013 and October 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran died in June 2010.  According to his certificate of death, the immediate cause of death was cardiac arrest due to or as a consequence of pneumonia.  Renal failure was listed as a significant condition contributing to his death but not resulting in the underlying cause. 

2.  At the time of his death, service connection was in effect for chronic anxiety reaction, rated 70-percent disabling.  

3.  The greater weight of the relevant and probative evidence does not show a cause-and-effect correlation or substantial or material contribution between a service-connected disability and the onset of these ultimately terminal conditions.  These fatal conditions did not initially develop until many years after the Veteran's discharge from the military and were totally unrelated to his service or service-connected disability.


CONCLUSION OF LAW

The Veteran's death was not due to disability incurred in or aggravated by his military service, or disability that may be presumed to have been incurred in service, or disability that was proximately due to, the result of, or aggravated by his service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements, though there is no downstream disability rating element for a cause-of-death claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, this VCAA notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the May 2013 remand, the Board noted that the Appellant was not provided with Hupp-compliant notice.  The Appellant was sent additional and sufficient notification in June 2013. Subsequent to the Hupp notice issued in June 2013 the RO readjudicated the case in September 2013 and December 2013 supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Appellant's own contentions.  The Board also, remanded this claim to obtain a medical nexus opinion concerning the determinative issue of an etiological relationship between his service-connected psychiatric disorder and his death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA compensation examiner designated to provide the medical nexus opinion responded in a November 2013 report with his findings, and his opinion is responsive to this determinative issue of causation, so, as already mentioned, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the duty to assist the Appellant with this claim also has been satisfied.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II. Service Connection for the Cause of the Veteran's Death

The law provides dependency and indemnity compensation (DIC) benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if manifested to a compensable degree, i.e., meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b) ; Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

So to establish her entitlement to cause-of-death benefits, the Appellant must somehow link the Veteran's death to his military service, such as by way of a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Turning now to the relevant facts of this particular case.  The Veteran's certificate of death shows he died in July 2010.  According to his certificate of death, the immediate cause of death was cardiac arrest due to or as a consequence of pneumonia.  Renal failure was listed as a significant condition contributing to his death but not resulting in the underlying cause.  It should also be noted that that prior to his death, according to a private May 2010 medical report, the Veteran was either currently receiving treatment or had been treated for a variety of disabilities to include pulmonary fibrosis, urinary tract infection, degenerative joint disease (DJD) of the left wrist, hyperlipidemia, methicillin resistant Staphylococcus aureus pneumonia associated with acute gastroenteritis, non-insulin dependent diabetes mellitus, organic brain syndrome secondary to multi-infarct dementia with some element of Alzheimer's disease, chronic obstructive pulmonary disease (COPD) secondary to tobacco smoke, chronic renal insufficiency, essential hypertension, borderline B12 deficiency, obstructive sleep apnea, benign prostatic hypertrophy, hypertensive heart disease with left ventricular hypertrophy, cervical spine arthritis, and left hip arthritis.  

The Veteran's service treatment records make no reference to any of these conditions, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Nor is there indication of heart disease-certainly not to the required minimally compensable degree of at least 10-percent disabling, within one year of his separation from active duty in April 1945, so meaning by April 1946. 

At the time of his death, the sole service connected was chronic anxiety reaction, rated 70-percent disabling.  There is no post-service medical evidence suggesting that any of the diseases listed on the Veteran's certificate of death (cardiac arrest, pneumonia, or renal failure) were in any way related to his military service.  Of particular relevance, an August 1945 VA examination report conducted within 4 months of his discharged from service makes no reference whatsoever to any of these ultimately terminal conditions.  In fact, the first medical evidence regarding any cardiac problems was some 21 years later, in June 1966, when he was treated for possible myocardial ischemia secondary to arteriosclerotic heart disease, with no relevant complaints or findings during those many intervening years.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board also sees that a history of prior medical care for renal stenosis (renal stents) in August 2002 (November 2003 VA outpatient record), but this was still some 57 years after his military service had ended.  There are no reports of pneumonia until treatment prior to his death in 2010, 65 years after service discharge.  

The Appellant-widow has presented arguments regarding what she believes was a relationship or correlation between the Veteran's death and his service-connected disability.  In a statement dated in June 2013, she noted that her husband was rated 70 percent for his psychiatric disability.  She noted that he was prescribed medication for his anxiety.  She stated that he became so incoherent he was unable to talk or walk.  Eventually he became bedridden.  She stated that because of this his immune system became so weak he was unable to fight off even a common cold.  It was her belief that "because of all of this that it was a major contributor in his death, therefore making his death service connected."  In December 2013 she reiterated that his psychiatric disability as well as his the prolonged use of psychotropic medication adversely affected him, specifically contributing to his strokes and ultimate deterioration before his death.

In light of her contentions, the Board requested a medical opinion to determine if the Veteran's service-connected chronic anxiety disorder played any role in causing or contributing to cause his death.  The examiner was requested to opine as to whether it is at least as likely as not that the Veteran's service-connected chronic anxiety disorder contributed substantially or materially to death, or aided or lent assistance to the production of death; whether it is at least as likely as not that the service-connected chronic anxiety disorder resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether it is at least as likely as not that the service-connected chronic anxiety disorder was of such severity as to have a material influence in accelerating death.  

In a November 2013 report, a VA physician, reviewed the Veteran's medical history.  The examiner determined that the anxiety disorder did not play a role in causing or contributing to the pneumonia and renal failure as the cause of death.  The examiner stated:

Rather the most likely cause of his death is his extreme debility caused by effects of multi-infarct strokes and his severe dementia.  The most common cause of death in such patients in respiratory infection (pneumonia).

The known risk factors of vascular disease are well-known to include hypertension, hyperlipidemia, diabetes, and tobacco smoking.  The veteran had all of these risk factors.

As the primary cause of his debilitation is attributed to his non service-connected vasculopathy and dementia and not his service-connected anxiety disorder I cannot attribute any portion of his cause of death to chronic anxiety disorder.  As such, I opine that his service-connected anxiety disorder did NOT result in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of the pneumonia and renal failure which caused his death. 

Furthermore, it is less likely [] [less than 50% probability] that the service-connected chronic anxiety disorder was of such severity as to have a material influence in accelerating his death.  The Veteran lived to be 87 years old so there is no evidence of his life being prematurely shortened by his service-connected anxiety disorder.  The longevity of his life exceeded the actuarial statistical predictions of life expectancy of a male born in 1923 is approximately 60.5 years.

The most likely cause of the Veteran's death was extreme debilitation caused by vascular and Alzheimer's dementia which in turn is caused by his hypertension, hyperlipidemia, diabetes mellitus, and COPD which are typical of a man of his age.

The medical literature discusses premature deaths related to generalized anxiety disorder, however, this is usually associated with suicide.  This veteran's death was neither self-inflicted nor premature and as such cannot be attributed to his service-connected anxiety disorder.  There does not currently exist any scientific evidence in the medical literature of a causal relationship between anxiety disorder and dementia, Alzheimer's disease, cardiovascular disease, renal disease, and/or COPD.  

The examiner then documented the medical literature that was reviewed for this opinion.  

Although the Appellant-widow no doubt sincerely believes in the viability of her claim, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The determination as to whether the requirements for service connection for the cause of death are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board finds the Appellant's statements regarding the Veteran's mental and physical condition prior to his death as competent.  Although she is competent to report what she observed, she is not competent, as far as diagnosing his cause of death and then relating it to service or in this case his service connected psychiatric disability.  The VA examiner took in consideration her statements regarding his mental and physical status at the time of his death, nevertheless, still found his service-connected psychiatric condition unrelated to his death. 

The Board gives greater probative weight to the report and opinion of this evaluating VA physician because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  The VA examiner reviewed his relevant medical and other history, and discussed the Veteran's symptoms in the context of that history.  The VA examiner reviewed the complete claims file and he was able to fully address the salient question as to the relationship between his death and his service-connected psychiatric disability. 

Furthermore, in regards to her argument that his psychiatric medication somehow hastened his death; the record shows the Veteran was taking medications for a wide range and variety of physical and mental disabilities, and each with its own risk factors.  There is no evidence in the record showing that any of the medication taken for his psychiatric disability, in particular, precipitated or promoted his death.

There also is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Appellant's lay statements are insufficient to rebut this opinion given their lessened probative value.  For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.


ORDER

Service connection for the cause of death is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


